THE THIRTEENTH COURT OF APPEALS

                                    13-19-00251-CR


                                  The State of Texas
                                           v.
                                    Leticia Valdez


                                   On Appeal from the
                   County Court at Law No. 4 of Hidalgo County, Texas
                         Trial Court Cause No. CR-18-12235-D


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed in part and

reversed in part and the cause remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART and the

cause REMANDED for further proceedings in accordance with its opinion.

      We further order this decision certified below for observance.

October 22, 2020